Title: From George Washington to the United States Senate and House of Representatives, 26 May 1794
From: Washington, George
To: United States Senate and House of Representatives


               
                 
                  United States 26. May 1794.
               
               Gentlemen of the Senate, and of the House of Representatives.
               The Commissioners of his Catholic Majesty having communicated to the Secretary of State the form of a Certificate, without which the vessels of the United States cannot be admitted into the ports of Spain; I think it proper to lay it before Congress.
               
                  Go: Washington
               
            